Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.
Claims 1-20 are allowed.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

As to claim 1, the closest prior art of record, Bianciotto (U.S. PG Pub. 2011/0018502)  fails to teach or suggest, either alone or in combination, obtain a cost function comprising a peak load contribution (PLC) term, wherein the PLC term represents a cost based on an amount of the one or more resources purchased from the utility during coincidental peak (CP) subperiods of an optimization period comprising a plurality of time steps, the CP subperiods comprising a subset of the plurality of time steps, wherein the cost is a function of one or more decision variables representing an amount of the one or more resources to store in the one more storage devices or discharge from the one or more storage devices during each of the plurality of time steps; modify the cost function by applying a peak subperiods mask to the PLC term, wherein, for each subperiod of a plurality of subperiods in the optimization period, the peak subperiods mask modifies a portion of the PLC term corresponding to the subperiod based on a probability that the subperiod will be one of the CP subperiods; and, in combination with other elements and features within the claimed invention.

As to claim 11, the closest prior art of record, Bianciotto (U.S. PG Pub. 2011/0018502)   fails to teach or suggest, either alone or in combination, PLC term represents a cost based on an amount of the one or more resources purchased from the utility during coincidental peak (CP) subperiods of an optimization period comprising a plurality of time steps, the CP subperiods comprising a subset of the plurality of time steps, wherein the cost is a function of one or more decision variables representing an amount of the one or more resources to store in one or more storage devices or to discharge from the one or more storage devices during each of the plurality of time steps; modifying the cost function by applying a peak subperiods mask to the PLC term, wherein the peak subperiods mask identifies one or more subperiods in the optimization period as projected CP subperiods and causes the one or more resources purchased from the utility during any subperiods not identified as projected CP subperiods to be assigned substantially zero cost in the PLC term; generating a plurality of variations of the peak subperiods mask, each variation corresponding to one of a plurality of scenarios, in combination with other elements and features within the claimed invention.
As to claim 18, the closest prior art of record, Bianciotto (U.S. PG Pub. 2011/0018502)  fails to teach or suggest, either alone or in combination, obtain a cost function comprising a peak load contribution (PLC) term, wherein the PLC term represents a cost based on an amount of the one or more resources purchased from the utility during coincidental peak (CP) subperiods of an optimization period comprising a plurality of time steps, the CP subperiods comprising a subset of the plurality of time steps in the optimization period, wherein the cost is a function of one or more decision variables representing an amount of the one or more resources to be consumed by the HVAC equipment during each of the plurality of time steps; modify the cost function by applying a peak subperiods mask to the PLC term, wherein, for each subperiod of a plurality of subperiods in the optimization period, the peak subperiods mask modifies a portion of the PLC term corresponding to the subperiod based on a probability that the subperiod will be one of the CP subperiods, in combination with other elements and features within the claimed invention.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119